Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 03/24/2021. It is noted, however, that applicant has not filed a certified copy of the IN202121012730 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Claim(s) 1-5, 8-9 and 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (U.S. Pub. 20220014473, hereinafter Matthews) in view of Lee (U.S. Pub. 20200280518, hereinafter Lee).)]
Regarding Claim 1 and 15, teaches “A method of generating telemetry flow reports in a postcard-based telemetry capable network, the method comprising: receiving, by a network element, a first data packet including a header;
Matthews provides a device with a fixed circuitry (para. 0208) to overcome the limitations set forth by Claim 15.
Matthews provides a network device capable of receiving a data unit (packet) that includes a header (para. 0007).
calculating a hash value from a plurality of parameters of the header;
Output a hash value from a hash function that utilizes input from one or more header fields (plurality of parameters of the header) (para. 0279).
obtaining a count using the hash value, wherein the count represents a select number of packets received by the network element; incrementing the count;
Matthews provides a counter that increments the count responsive to receiving a packet (para. 0059).
determining whether the count has reached an initial counter trigger;
Determines if the counter has exceeded a certain threshold counter value (initial counter trigger) (para. 0059).
Matthew does not explicitly teach “and in response to determining that the count has reached the initial counter trigger: generating a first telemetry flow report for measuring a traffic flow rate, wherein the first telemetry flow report includes the count and the hash value, and forwarding the first telemetry flow report to a collector.”
However, in an analogous art in telemetry flow report, Lee teaches “and in response to determining that the count has reached the initial counter trigger: generating a first telemetry flow report for measuring a traffic flow rate, wherein the first telemetry flow report includes the count and the hash value, and forwarding the first telemetry flow report to a collector.”
While Matthews does provide that there are actions to take sequentially after exceeding a threshold value when comparing with the counter value (para. 0059) along with information regarding a counter value and one or more hash values. Matthews does not explicitly provide generating a first telemetry report with a count and hash value to be sent to a collector. Lee generates a telemetry report explicitly carrying various metadata (para. 0064) for in-band network telemetry that can be used to convey SQP information (regarding traffic flow rate) and sends it to a telemetry remote collector (forwards to a collector) (para. 0064).
It would be a prima facie case of obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matthews with the teachings of Lee to provide a method for measuring traffic flow rate via a threshold. Doing so can allow for various improvements in network performance and lower delay as suggested by Lee (para. 0027).

Regarding Claim 2 and 16, teaches “The method of Claim 1, further comprising: receiving, by the network element, a second data packet including a header;
Matthews provides a device with a fixed circuitry (para. 0208) to overcome the limitations set forth by Claim 16.
 Matthew’s disclosure provides a network device that includes a header (para. 0007).
calculating a hash value from a plurality of parameters of the header of the second data packet; 
Output a hash value from a hash function that utilizes input from one or more header fields (plurality of parameters of the header) (para. 0279).
obtaining the count using the hash value calculated for the second data packet; incrementing the count; 
Matthews provides a counter that increments the count responsive to receiving a packet (para. 0059).
Matthews does not explicitly teach “determining whether the count has reached a second counter trigger; and in response to determining that the count has reached a second counter trigger: generating a second telemetry flow report for measuring the traffic flow rate, wherein the second telemetry flow report includes the count and the hash value calculated for the second data packet, and forwarding the second telemetry flow report to the collector.”
However, in an analogous art in telemetry flow report, Lee teaches “determining whether the count has reached a second counter trigger; and in response to determining that the count has reached a second counter trigger: generating a second telemetry flow report for measuring the traffic flow rate, wherein the second telemetry flow report includes the count and the hash value calculated for the second data packet, and forwarding the second telemetry flow report to the collector.”
While Matthews does provide that there are actions to take sequentially after exceeding a threshold value when comparing with the counter value (para. 0059) along with information regarding a counter value and one or more hash values. Matthews does not explicitly provide generating a first telemetry report with a count and hash value to be sent to a collector. Lee generates a telemetry report explicitly carrying various metadata (para. 0064) for in-band network telemetry that can be used to convey SQP information (regarding traffic flow rate) and sends it to a telemetry remote collector (forwards to a collector) (para. 0064).
It would be a prima facie case of obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matthews with the teachings of Lee to provide a method for measuring traffic flow rate via a threshold. Doing so can allow for various improvements in network performance and lower delay as suggested by Lee (para. 0027).
Regarding Claim 3 and 17, Matthew teaches “The method of Claim 2, wherein, in response to determining that the count has reached a second counter trigger, further comprising: resetting the count to an initial value.”
Matthews provides a device with a fixed circuitry (para. 0208) to overcome the limitations set forth by Claim 17.
Matthews provides a method for incrementing a rate counter and resetting the value (resetting the count to an initial value) once it has reached the need of updating or more excessive-rate status indicators or other tracking information (second counter trigger) (para. 0101).
Regarding Claim 4, Lee teaches “The method of Claim 1, wherein the first telemetry flow report further comprises an ingress time stamp, wherein the ingress time stamp is associated with a time at which the network element received the first data packet.”
Lee provides a network element that can generate an SQP (first data packet) (para. 0025) and send an SQP that indicates a timestamp (flow report comprises an ingress time stamp) (para. 0042).
It would be a prima facie case of obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matthews with the teachings of Lee to provide a network element traced of sent packets via timestamps. Doing so can allow for various improvements in network performance and lower delay as suggested by Lee (para. 0027).
Regarding Claim 5, Matthews teaches “The method of Claim 1, wherein the plurality of parameters of the header are selected from a group consisting of: source IP address, destination IP address, source port number, destination port number, and protocol.”
Matthews provides that deriving a header may include information such as a source address, destination address, source port, destination port and protocol (para. 0009).
Regarding Claim 8 and 20, teaches “The method of Claim 7, further comprising: determining 
Matthews provides a device with a fixed circuitry (para. 0208) to overcome the limitations set forth by Claim 15.
“whether the lowest selected count has reached the initial counter trigger; 
Matthews provides that a first counter that is the lowest counter selected from a flow tracking container is selected over the second counter (being greater) (para. 0291)
and wherein when the lowest selected count has reached the initial counter trigger, the count and the hash value included in the generated first telemetry flow report is the lowest selected count and the second hash value.”
wherein the information (flow report) sent is associated with one or more hash values that are associated with a traffic flow identifier to be sent (lowest count and hash values) (para. 0063).
Regarding Claim 14, Matthews teaches “The method of Claim 10, wherein, the header parameters are selected from a group consisting of: source IP address, destination IP address, source port number, destination port number, and protocol.”
Matthews provides that deriving a header may include information such as a source address, destination address, source port, destination port and protocol (para. 0009).
[AltContent: textbox (Claim(s) 6-7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Lee and in further view of Anand (U.S. Pub No. 20190014395, hereinafter Anand).)]
Regarding Claim 6 and 18, Matthews teaches “The method of Claim 1, wherein the network element uses a bloom filter, comprising an 'm' bit wide bloom filter array, wherein 'm' represents a size of a counter, and the hash value is calculated based on a hash function of the bloom filter, and the hash value is an index to an array of the bloom filter.”
Matthews provides a device with a fixed circuitry (para. 0208) to overcome the limitations set forth by Claim 18.
Matthews does not explicitly teach “wherein the network element uses a bloom filter, comprising an 'm' bit wide bloom filter array, wherein 'm' represents a size of a counter, and the hash value is calculated based on a hash function of the bloom filter, and the hash value is an index to an array of the bloom filter.”
However, in a similar endeavor, Anand teaches “wherein the network element uses a bloom filter, comprising an 'm' bit wide bloom filter array, wherein 'm' represents a size of a counter, and the hash value is calculated based on a hash function of the bloom filter, and the hash value is an index to an array of the bloom filter.”
Provides an IBF (bloom filter) that contains an IBF data structure that may include an array of IBF ccells (bloom filter array) and provides H(objectID) the hash value determined for the hash function to be applied to object IDs (hash value calculated based on a hash function of the bloom filter) and that the count is equal to the number of object  IDs assigned in each cell (‘m’ represents a size of a counter) (para. 0032) wherein each object ID hashed providing a hash value is stored in an IBF cell of the IBF array (hash value is an index to an array of the bloom filter) (para. 0032).
It would be a prima facie case of obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified with the teachings of Anand to provide a bloom filter array with a specific size and store values within the bloom filter array. Doing so would allow for efficiency in computing differences in IBF data structures and be able to uniquely identify each object or element (para. 0028).
Regarding Claim 7 and 19, Matthews teaches “The method of Claim 6, further comprising: 
Matthews provides a device with a fixed circuitry (para. 0208) to overcome the limitations set forth by Claim 19.
Matthews does not explicitly teach “calculating a second hash value for the first data packet, wherein the second hash value is not the same as the hash value; 
querying a bloom filter to obtain a second count associated with the second hash value; 
However, in a similar endeavor, Anand teaches “calculating a second hash value for the first data packet, wherein the second hash value is not the same as the hash value; 
querying a bloom filter to obtain a second count associated with the second hash value;”
	Anand provides that an IBF structure is not limited to just one structure and allows similarly to the teachings presented in Claim 6, that an IBF structure may calculate hash values in another IBF structure (second hash value) along with a  count equal to a number of object IDs assigned to cells for another IBF structure (bloom filter to obtain a second count) (para. 0032).
and selecting the lowest of the count between the count associated with the hash value and the second count associated with the second hash value to become the count included in the first telemetry flow report.”
Calculating a difference between the IBF and takes the set difference between the IBF structures (selecting the lowest of the count…associated with the second hash value) to produce a new IBF containing only unique object IDs (count) (para. 0033) to be included for in-band telemetry applications as intent and/or response data (telemetry flow report) (para. 0034).
It would be a prima facie case of obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified with the teachings of Anand to provide a bloom filter array with a specific size and store values within the bloom filter array. Doing so would allow for efficiency in computing differences in IBF data structures and be able to uniquely identify each object or element (para. 0028).
[AltContent: textbox (Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Lee and in further view of Lindheimer (U.S. Pub. 20220007176, hereinafter Lindheimer).)]
Regarding Claim 11, Lindheimer teaches “The method of Claim 10, wherein a hash collision is determined when the hash values of the first and second telemetry reports are equal and the header parameters of the first and second telemetry reports are not equal.”
Lindheimer addresses hash collisions (hash collision is determined) when identical hash values are generated (hash values are equal) and the hash operation may be performed over additional parameters (header parameters) (para. 0076).
It would be a prima facie case of obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matthews in view of with the teachings of Lindheimer to provide a method for determining collision and counteracting collisions. Doing so can allow for hash IDs to avoid possible collision or overcome the effect of the collision and provide a solution to remedy the collision as suggested by Lindheimer (para. 0177).
Regarding Claim 12, Lindheimer teaches “The method of Claim 11, wherein, in response to determining the hash collision: updating a hash function that was used for calculating the hash value associated with the first and second data packet.”
Lindheimer provides a method to address hash collisions (para. 0076) and alternatively alter the hash algorithm for a wireless device by allowing a hash value to be a function of an additional parameter to prevent collision (para. 0308).
It would be a prima facie case of obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matthews in view of with the teachings of Lindheimer to provide a method for determining collision and counteracting collisions. Doing so can allow for hash IDs to avoid possible collision or overcome the effect of the collision and provide a solution to remedy the collision as suggested by Lindheimer (para. 0177).
Regarding Claim 13, Lindheimer teaches “The method of Claim 10, wherein a hash collision is not determined when the hash values and the header parameters of the first and second telemetry reports are equal.”
Lindheimer addresses hash collisions (hash collision is not determined) when identical hash values are generated and the hash operation may be performed over additional parameters (header parameters) (para. 0076).
It would be a prima facie case of obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matthews in view of with the teachings of Lindheimer to provide a method for determining collision and counteracting collisions. Doing so can allow for hash IDs to avoid possible collision or overcome the effect of the collision and provide a solution to remedy the collision as suggested by Lindheimer (para. 0177).
Allowable Subject Matter
Claim 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 9 and 10 recite steps to obtain elements disclosed such as hash values, a count associated with a counter, and a timestamp associated with a packet capable of being covered by the Lee reference. However, specifically utilizing the “flow differential value” and “time differential value” to perform a comparison from a first and second telemetry report as a calculation specifically is not covered in Lee, nor does the primary reference from Matthews remedy the step but instead provides a procedure for obtaining header parameters and a differentiated discard rate similar to parts of Claim 10. It would be obvious to have modified Matthews with the teachings of Lee to provide a portion of the limitations set forth in Claim(s) 9 and 10 but does not completely cover the scope.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US10320691, Matthews provides capability of manipulating header data to be hashed into values to be sent to other nodes within a network.
US20210084530, Song provides an in-band network capable of instructing nodes to collect telemetry data and report to a collector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415